Citation Nr: 0813804	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO. 07-33 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The appellant served with the New Mexico Army National Guard 
and had a period of verified active duty for training from 
June 4, 1978, to September 11, 1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which, in pertinent part, denied 
service connection for bilateral hearing loss.

In December 2007, the appellant and his spouse testified 
during a hearing at the RO before the undersigned Veterans 
Law Judge; a transcript of the hearing is of record. During 
the Board hearing, the appellant submitted additional 
evidence for consideration in connection with the claim on 
appeal, along with a waiver of RO jurisdiction of such 
evidence. The Board accepts this evidence for inclusion in 
the record on appeal. See 38 C.F.R. § 20.1304 (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim is warranted, as a VA examination is 
necessary to determine whether the appellant's bilateral 
hearing loss is related to his active duty for training and 
verification of service is also necessary.

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007). The Board observes that, 
with respect to the appellant's Army National Guard service, 
the applicable laws and regulations permit service connection 
only for a disability resulting from disease or injury 
incurred in or aggravated coincident with active duty for 
training, or for disability resulting from injury during 
inactive duty training. See 38 U.S.C.A. § 101(22),(23),(24) 
(West 2002); 38 C.F.R. § 3.6 (2007).

The appellant claims that his bilateral hearing loss is due 
to in-service injuries during his periods of active duty for 
training. In an August 2006 statement, the appellant stated 
that in 1982, during a training exercise, an M-42 had a 
misfire. He stated that he was standing close enough to the 
M-42 that his ears bled and rang. Further, while he was 
sleeping in his tent, the evaluators shot a smoke grenade 
close to where he was sleeping. He asserts that his ears rang 
for approximately two months after that incident. He did not 
seek medical attention at this time. 

During his December 2007 Board hearing, the appellant 
testified that while in basic training in 1978, he heard a 
loud whistle followed by an explosion. After the incident, 
his ears were hurting and his right ear was bleeding. In 
1982, during his two-week summer training as a gunner, his 
weapon misfired which led to acoustic trauma. He did not 
report any of these incidents to sick bay. His spouse 
testified that when he returned from active duty for training 
in 1978, he went to W.H., M.D. because of complaints of 
ringing in the ears. This doctor was now deceased and there 
were no medical records available.

The appellant submitted lay statements to support his claims 
of in-service incurrence of an injury to his bilateral ears. 
In a March 2006 statement, R.F., a fellow member of the New 
Mexico Army National Guard assigned to the appellant's unit 
from June 1978 to October 2003, stated that his unit fired 
twin 40 mm shells. The noise level was "devastating" and he 
stated that the National Guard did not provide proper hearing 
protection. During one of these firing exercises, he observed 
the appellant standing close to the weapon system. The 
appellant screamed and rolled on the ground holding his hands 
to his ears. He could see that the appellant was having 
difficulty with the pain in his ear.

In a March 2006 statement, T.M., who served in the New Mexico 
National Guard in 1980, stated that at one time, there was a 
loud explosion that occurred. He noticed people yelling and 
screaming and noticed the appellant also yelling and holding 
his head with both hands. He also noticed the appellant had 
blood coming from the ear.

In a March 2006 statement, F.R., who served in the National 
Guard from 1978 until 1995, stated that he was not present 
when the appellant incurred his ear injuries; however, he 
stated that during one of the field exercises in the early 
1980s, there was a very loud explosion next to an M-42 that 
caused panic to the soldiers due to a misfire and a few 
soldiers were complaining of not being able to hear.

The appellant has submitted corroborative statements 
regarding an injury that occurred during his period of active 
duty for training. The appellant asserts that he incurred two 
injuries in service. The initial injury was in 1978 during 
his period of active duty for training. This period of 
service has been verified by the RO. However, the appellant 
also has asserted that the second injury occurred during a 
two-week period of active duty or inactive duty for training 
in 1982. There is no verification of this period of active 
duty or inactive duty for training. Therefore, the RO/AMC 
should verify the exact dates of the appellant's periods of 
active duty for training and inactive duty for training.

Further, a December 1998 non-VA medical record shows results 
of audiometric testing. Although printed in graphical form, 
the record indicates that the appellant's hearing loss meets 
the criteria for a bilateral hearing loss disability for VA 
purposes pursuant to 38 C.F.R. § 3.385. 

Therefore, the appellant is shown to have a current bilateral 
hearing loss disability. In addition, a January 2006 non-VA 
medical record from V.P., M.D. states that the appellant 
reported that in 1979, he was exposed to two episodes of loud 
noise exposure that caused hearing loss and ringing in the 
ear. After physical examination and audiometric evaluation, 
the diagnosis was bilateral sensorineural hearing loss 
suspect noise exposure. The physician opined that the hearing 
loss was probably due to noise exposure.

The appellant is shown to have a current disability of 
bilateral hearing loss. Further, pending verification of his 
dates of active duty for training and/or inactive duty for 
training, the lay statements submitted by the appellant 
corroborate his assertions of an in-service incurrence of an 
injury to the bilateral ears. The January 2006 physician, Dr. 
V.P., has opined that the appellant's bilateral hearing loss 
is due to noise exposure. However, the physician has not had 
the opportunity to review the appellant's claims file, which 
includes the lay statements. Therefore, a VA examination is 
necessary, with review of the claims file, to determine 
whether the appellant's current bilateral hearing loss is 
related to any periods of active duty or inactive duty for 
training. 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2007), 
38 C.F.R. § 3.159(c)(4)(i) (2007); McLendon v. Nicholson, 20 
Vet. App. 79 (2006) (VA will provide a medical examination or 
obtain a medical opinion if the evidence indicates the 
existence of a current disability or persistent or recurrent 
symptoms of a disability that may be associated with an 
event, injury, or disease in service, but the record does not 
contain sufficient medical evidence to decide the claim).

Prior to arranging for the appellant to undergo further 
examination, the RO must obtain and associate with the claims 
file all outstanding VA medical records. The claims file 
currently includes outpatient treatment records from the VA 
Community Based Outpatient Clinic (CBOC) in Silver City, New 
Mexico, dated up to December 2006. The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). The RO must 
obtain all outstanding pertinent medical records from the 
Silver City, New Mexico CBOC since December 2006, following 
the procedures prescribed in 38 C.F.R. § 3.159 (2007) as 
regards requesting records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1. The RO should verify the appellant's 
exact dates of active duty for training, 
inactive duty for training, and active 
duty, particularly any service in 1982. A 
list of the correct dates should be 
associated with the claims file.

2. The RO should obtain from the Silver 
City CBOC all pertinent records of 
evaluation or treatment of the appellant's 
bilateral hearing loss, from December 2006 
to the present. The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities. All records or 
responses received should be associated 
with the claims file.

3. The RO should then arrange for the 
appellant to undergo an audiologic 
evaluation and ear, nose, and throat 
examination at an appropriate VA medical 
facility.

The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to the examiner(s) designated to 
examine the appellant, and the report of 
the examination should include discussion 
of the appellant's documented medical 
history and assertions. All appropriate 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail. The examiner(s) should 
set forth all examination findings, along 
with the rationale for any conclusions 
reached, in a printed (typewritten) 
report.

The examiner(s) must review all pertinent 
records associated with the claims file, 
particularly the lay statements from F.R., 
T.M., and R.M., that describe the 
appellant's injuries during active duty 
for training, the appellant's assertions 
regarding the incurrence of his injuries 
during his periods of active duty for 
training, and the January 2006 medical 
opinion from Dr. V.P. Thereafter, the 
examiner should offer an opinion as to 
whether the appellant's current bilateral 
hearing loss is causally or etiologically 
related to any period of the appellant's 
active duty or inactive for training.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2007), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal. 38 C.F.R. 
§ 20.1100(b) (2007).

